Citation Nr: 0507670	
Decision Date: 03/15/05    Archive Date: 03/30/05

DOCKET NO.  04-43 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for residuals of a right 
shoulder injury.


REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The appellant had active military service from December 2003 
to January 2004.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision in which 
the RO denied the benefits sought on appeal.  The appellant 
filed a Notice of Disagreement later in May 2004, the RO 
issued a Statement of the Case in July 2004, and the 
appellant perfected her appeal with the filing of a 
Substantive Appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals) in December 2004.  

For the reason expressed below, the matter on appeal is being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the veteran when further 
action, on his part, is required.


REMAND

The Board notes that, on his December 2004 VA Form 9, the 
appellant checked a box indicating that she desired a before 
a Member of the Board (Veterans Law Judge) at the RO (travel 
board hearing).  

Pursuant to 38 C.F.R. § 20.700 (2004), a hearing on appeal 
will be granted to a veteran who requests a hearing and is 
willing to appear in person.  See also 38 U.S.C.A. § 7107 
(West 2002) (pertaining specifically to hearings before the 
Board).  Since the RO schedules travel board hearings, a 
remand of this matter to the RO is warranted.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:
 
The RO should schedule the appellant for 
a travel board hearing in accordance with 
her December 2004 request.  The RO should 
notify the appellant and her 
representative of the date and time of 
the hearing in accordance with 38 C.F.R. 
§ 20.704(b) (2004).  After the hearing, 
the claims file should be returned to the 
Board in accordance with current 
appellate procedures.
 
The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The appellant need 
take no action until otherwise notified, but she may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2004).


